UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Roosevelt Strategic Income Fund Schedule of Investments August 31, 2012 (Unaudited) Principal Amount Value CONVERTIBLE BONDS - 2.24% Health and Personal Care Stores - 1.26% Omnicare, Inc. 3.250%, 12/15/2035 $ Securities and Commodity Contracts Intermediation and Brokerage - 0.98% Knight Capital Group, Inc. 3.500%, 03/15/2015 TOTAL CONVERTIBLE BONDS (Cost $676,558) CORPORATE BONDS - 64.81% Aerospace Product and Parts Manufacturing - 2.86% Textron, Inc. 5.600%, 12/01/2017 Animal Slaughtering and Processing - 3.40% Smithfield Foods, Inc. 7.750%, 07/01/2017 Automotive Equipment Rental and Leasing - 2.04% Hertz Corp. 6.750%, 04/15/2019 Depository Credit Intermediation - 4.52% Citigroup, Inc. 8.125%, 07/15/2039 PNC Financial Services Group, Inc. 6.750%, 11/01/2049 (a) Electric Power Generation, Transmission and Distribution - 7.46% AES Corp. 7.750%, 03/01/2014 NRG Energy, Inc. 8.250%, 09/01/2020 Management of Companies and Enterprises - 3.29% Leucadia National Corp. 8.125%, 09/15/2015 Motor Vehicle Body and Trailer Manufacturing - 3.64% Ford Motor Co. 7.450%, 07/16/2031 Motor Vehicle Parts Manufacturing - 3.46% American Axle & Manufacturing, Inc. 7.875%, 03/01/2017 Nondepository Credit Intermediation - 6.63% General Electric Capital Corp. 5.875%, 01/14/2038 SLM Corp. 6.250%, 01/25/2016 Nonresidential Building Construction - 0.67% Beazer Homes USA, Inc. 9.125%, 06/15/2018 Offices of Real Estate Agents and Brokers - 2.47% Realogy Corp. 7.625%, 01/15/2020 Oil and Gas Extraction - 3.06% Pioneer National Resources Co. 6.650%, 03/15/2017 Other Miscellaneous Store Retailers - 2.06% JC Penney Corp., Inc. 5.650%, 06/01/2020 Other Telecommunications - 4.59% Crown Castle International Corp. 9.000%, 01/15/2015 Petroleum and Coal Products Manufacturing - 3.20% Owens Corning 6.500%, 12/01/2016 Printing and Related Support Activities - 3.17% RR Donnelley & Sons Co. 6.625%, 04/15/2029 Securities and Commodity Contracts Intermediation and Brokerage - 2.27% Jefferies Group, Inc. 5.500%, 03/15/2016 Spectator Sports - 2.23% Penn National Gaming, Inc. 8.750%, 08/15/2019 Traveler Accommodation - 2.80% MGM Resorts International 5.875%, 02/27/2014 Wired Telecommunications Carriers - 0.99% Windstream Corp. 7.000%, 03/15/2019 TOTAL CORPORATE BONDS (Cost $18,726,070) FOREIGN CORPORATE BONDS - 9.56% Royal Caribbean Cruises Ltd 7.500%, 10/15/2027 Royal Caribbean Cruises Ltd. 6.875%, 12/01/2013 Transocean, Inc. 5.250%, 03/15/2013 XL Group PLC 6.500%, 12/29/2049 (a) TOTAL FOREIGN CORPORATE BONDS (Cost $2,869,186) US GOVERNMENT AGENCY ISSUE - 2.47% Executive, Legislative, and Other General Government Support - 2.47% United States Treasury Strip Principal 4.750%, 02/15/2037 TOTAL US GOVERNMENT AGENCY ISSUE (Cost $812,475) US GOVERNMENT NOTES/BONDS - 6.47% United States Treasury Notes/Bonds - 6.47% 3.000%, 08/31/2016 3.625%, 08/15/2019 TOTAL US GOVERNMENT NOTES/BONDS (Cost $1,955,703) FOREIGN GOVERNMENT BONDS - 2.52% Canadian Government Bond 4.000%, 06/01/2016 TOTAL FOREIGN GOVERNMENT BONDS (Cost $779,140) Shares Value PREFERRED STOCKS - 1.30% Depository Credit Intermediation - 1.30% BAC Capital Trust XII TOTAL PREFERRED STOCKS (Cost $359,152) EXCHANGE-TRADED FUNDS - 3.09% iShares JPMorgan USD Emerging Markets Bond Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $948,627) Principal Amount Value SHORT-TERM INVESTMENTS - 6.28% Money Market Funds - 6.28% Fidelity Institutional Money Market Portfolio 0.15% (a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,943,820) Total Investments (Cost $29,070,731) - 98.74% Other Assets in Excess of Liabilities - 1.26% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2012. The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation - Equities Gross unrealized appreciation - Fixed Income Gross unrealized depreciation - Fixed Income ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Roosevelt Strategic Income Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is total return – income generation with capital appreciation, while managing downside risk. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective on June 9, 2011. The Institutional share class commenced operations on August 31, 2011. As of the date of this report, the Investor share class has not commenced operations. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by The Roosevelt Investment Group, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”), including preferred stocks and exchange traded funds, will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Fixed income securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. The fair value of fixed income securities is estimated using various valuation techniques including models that consider estimated cash flows and maturity. Additional inputs such as the security and the creditworthiness of the underlying issuer and quotes from outside brokers for the same or similar issuances in developing its estimates of fair value is considered. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Trustees and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Other Investment transactions are recorded on the trade date. The Fund determines the gain or loss from investment transactions on the identified cost basis by comparing original cost of the security lot sold with the net sale proceeds. Dividend income and expense, less foreign withholding tax, is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Any discount or premium on securities purchased are accreted or amortized over the expected life of the respective securities using the interest method. Fair Value Measurements The Fund follows the FASB ASC Topic 820 hierarchy, under which various inputs are used in determining the value of the Fund’s investments. The basis of the hierarchy is dependent upon various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2012: Level 1 Level 2 Level 3 Total Equity# Exchange-Traded Funds $ $
